Tlie opinion of the Court was delivered by
Poché, J.
On the third of .Tune, 1878, while H. C. Myers was incarcerated in the parish jail of Natchitoches, under several charges for felonious offenses, his wife, the defendant in this case, duly separated in property from him, retained the services of J. F. Pierson and D. C. Scarborough, attorneys at law, to attend to and manage the defense of her husband, and agreed to pay their fees at the stipulated sum of eight hundred dollars.
In payment of said sum, and on further consideration of their assuming two mortgage debts which she owed, she sold two lots of ground, her paraphernal property, situated in the city of Natchitoches, to the attorneys thus retained by her, and in the sale she reserved the right of redemption of the property sold until the 1st of March, 1879, on her reimbursing to her vendees'the various sums of money stipulated as the purchase price.
On the same day her vendees sold the same property to Harris Jaffa, the plaintiff in this case, who institutes the petitory action for the recovery of .the property, which he alleges to be in the unlawful possession of the defendant.
She urges in defense that she signed the sale under marital coercion and influence, and for no consideration to herself; and she prosecutes this appeal from an adverse judgment.
In their brief counsel limit the issue to the question of the validity of the wife’s contract for the payment of counsel fees for the defense of her husband. Her counsel admit that the professional services were rendered and resulted in the discharge of the husband; that the sum stipulated as their fee was reasonable, and that no illegal or fraudulent means *409were used or resorted to by the attorneys for the purpose of inducing the defendant to retain and compensate them as shown by the record.
But they take the ground that these services enured to the benefit of the husband, making him the real debtor of Scarborough and Pierson, and that the sale by the wife of her paraphernal property in payment, and for the consideration of the debt of her husband, which she thus assumed, was made in contravention of a prohibitory law, and is, therefore, null and void.
After a careful perusal of the evidence, although it is somewhat conflicting, we are satisfied that the services of Pierson and Scarborough were retained by the defendant for the purpose of liberating her husband from jail, and that the fees thus earned by these attorneys formed a personal debt of the wife, which she had full power under our laws to contract, in discharge of a duty imposed on her by the law which provides that “the husband and wife owe to each other mutually, fidelity, support and assistance.” C. C. Art. 119.
Recognizing -the duties thus imposed on the spouses as sacred and of paramount importance, our Oode provides for .the sale, by judicial authority and proceedings, of the wife’s dotal immovables, for the purpose of liberating her husband from jail. O. O. Art. 2361.
And the wife is further empowered to alienate her immovable effects, of whatever nature they may be, in cases where the alienation of the dotal immovable is permitted. O. O. Art. 2397.
The defendant in this case, far from being prohibited from contracting as she did, was fully empowered by a solemn duty, and by the highest legal authority, to alienate her paraphernal property for the purpose of liberating her husband from jail, and of having him acquitted from charges of heinous offenses.
The power of a married woman to contract a debt under similar circumstances was interpreted, and fully recognized by this Court in the case of Nettles vs. Sheriff, 16 An. 339, where the wife was held bound for the payment of a note which she had executed in favor of attorneys at law for the purpose of defending her husband who was then confined in jail on a charge of manslaughter.
The sum of eight hundred dollars, which the defendant owed to Pierson and Scarborough, the attorneys who had defended and liberated her husband, was, therefore, a legal and valid consideration for her sale to them of her paraphernal property. The title which plaintiff acquired by his purchase from her vendees is, therefore, legal and binding on the defendant.
On trial, she attempted to show by parol testimony the nullity of the two mortgage debts which her vendees had assumed as part of the purchase price of the property which she transferred to them.
*410But this investigation was entirely foreign and irrelevant to the issue presented by the pleadings, which was one purely of title between herself and the plaintiff in his petitory action.
Having induced her vendees to assume, as part of the purchase price of her property, obligations of hers which she then recognized as legal and binding, she cannot be allowed to set up the nullity of such obligations, in order to defeat the titles of her vendees, which she is bound to warrant.
The legality or illegality of these contracts may be tested by her in some other proceeding, but not in this case, nor under the issues herein presented.
Having secured the services of these attorneys by means of the contract which she now seeks to annul, and having reaped the full benefit of their talent, their labors and their zeal, in the defense and vindication of her husband, for whom she professes in her testimony so much fondness, attachment and devotion, and in whose innocence she had such an abiding faith, she cannot now be tolerated in her ungrateful attempt to defraud them of their well-earned reward by claiming that she had ensnared them in the purchase of property to which, as she now contends, they have acquired no title by reason of her alleged misrepresentations. “ The law protects the weakness of women, not their dishonesty.” See case of Henry vs. Gauthreaux, 32 An. 1103, and authorities therein quoted.
The whole system of our civil law abounds with exceptional and wise provisions for the protection of married women, and is intended to shield them from abuse and oppression, and from the misconduct of their husbands; but it does not lend itself to any scheme under which married women may seek to defraud innocent parties and bona fide creditors.
The judgment of the lower court administered substantial justice between the parties, and is, therefore, affirmed with costs.